Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 3/3/2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2021.

DETAILED ACTION
	This is the first action on the merits for application 16/095137.  Claims 1-17 are currently pending in this application. Claims 1-9, 11-17 are currently under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 6, 7, 11, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by HARTMANN (2015/0226345).

Regarding Claim 1, HARTMANN teaches A hydraulic tensioning device for a chain drive of an internal combustion engine, the hydraulic tensioning device comprising: a housing (17) with a receptacle having a cylindrical hollow space; a tensioning piston (14) that is guided in the cylindrical hollow space of the receptacle (13), the tensioning piston including a piston hollow space; a pressure chamber formed by the piston hollow space and the cylindrical hollow space of the receptacle; a pressure relief valve unit (1) arranged in the piston hollow space, the pressure relief valve unit (1) comprises a preassembled structural unit including a spring (8), a closing body (7), a valve seat (9) comprising a first sub-section and a second sub- section, and a valve receptacle (2) surrounding the valve seat (9) in the first sub-section, the valve receptacle (2) forms an interference fit with the valve seat (9), and the valve receptacle in the first sub-section or the valve seat in the second sub-section connecting to the first 

Regarding Claim 3, HARTMANN teaches wherein the tensioning piston comprises a molded component [0015]. Extrusion is considered a form of molding.

Regarding Claim 6, HARTMANN teaches wherein the valve seat (9) has, in the first sub-section, a smaller outer diameter than in the second sub-section (Figs. 1, 2).

Regarding Claim 7, HARTMANN teaches wherein the closing body (7) is spherical shaped or plate shaped (Figs. 1, 2).

Regarding Claim 11, HARTMANN teaches A hydraulic tensioning device for a chain drive of an internal combustion engine, the hydraulic tensioning device comprising: a housing (17) with a receptacle having a cylindrical hollow space; a tensioning piston (14) that is guided in the cylindrical hollow space, the tensioning piston including a piston hollow space; a pressure chamber formed by the piston hollow space and the cylindrical hollow space of the receptacle; a preassembled pressure relief valve unit (1) arranged in the piston hollow space, the pressure relief valve unit (1) comprises a preassembled structural unit including a spring (8), a closing body (7), a valve seat, and a valve receptacle surrounding at least a portion of the valve seat (6) with an 

Regarding Claim 17, HARTMANN teaches wherein the valve seat (9) includes a recess on a supply end and a sealing surface for the closing body (7) on a discharge end.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 8, 9, 12, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARTMANN (2015/0226345) in view of FISCHER (2016/0327135).


Regarding Claims 2, 12, HARTMANN does not teach wherein the valve receptacle is comprised of plastic or metallic, non-hardened material.
FISCHER teaches wherein the valve receptacle is comprised of plastic or metallic, non-hardened material [0014].


Regarding Claim 4, HARTMANN teaches wherein the pressure relief valve unit (1) includes a supply end and a discharge end, and the valve receptacle (2) holds the valve seat (9) by the supply end.
HARTMANN does not teach a valve receptacle on the discharge end includes a recess and a surface for supporting the spring, 
FISCHER teaches a valve receptacle (18) on the discharge end includes a recess and a surface for supporting the spring,
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the valve receptacle in HARTMANN so it has the arrangement in FISCHER as a matter of design choice to allow the valve components and piston to be installed and assembled more easily since each part is more easily placed within the piston one at a time in order

Regarding Claim 5, HARTMANN as modified teaches wherein the valve seat (9) includes a recess on the supply end and a seating surface (12) for the closing body.

Regarding Claim 8, HARTMANN teaches wherein the valve receptacle (9) forms an interference fit in the first sub-section with an inner lateral surface of the tensioning piston,

FISCHER teaches and the valve receptacle (18) has an engagement position on an end thereof holding the valve seat (25).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the valve receptacle in HARTMANN so it has the arrangement in FISCHER as a matter of design choice to allow the valve components and piston to be installed and assembled more easily since each part is more easily placed within the piston one at a time in order

Regarding Claim 9, HARTMANN does not teach wherein the tensioning piston or an inner lateral surface of the piston hollow space has a hardened construction and the valve seat is made from a metallic material, and the valve seat or a surface of the valve seat has a hardened construction.
FISCHER teaches wherein the tensioning piston or an inner lateral surface of the piston hollow space has a hardened construction and the valve seat is made from a metallic material, and the valve seat or a surface of the valve seat has a hardened construction [0007][0014].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the valve receptacle in HARTMANN so it is made with steel as in FISCHER so the tensioner and valve are durable and cost effective.


FISCHER teaches wherein the inner lateral surface of the tensioning piston is formed of a hardened material [0007][0014].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the valve receptacle in HARTMANN so it is made with steel as in FISCHER so the tensioner and valve are durable and cost effective.

Regarding Claim 14, HARTMANN does not teach wherein the valve seat is made from a metallic material and at least a surface of the valve seat is hardened.
FISCHER teaches wherein the valve seat is made from a metallic material and at least a surface of the valve seat is hardened [0007][0014].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the valve receptacle in HARTMANN so it is made with steel as in FISCHER so the tensioner and valve are durable and cost effective.

Regarding Claim 15, HARTMANN teaches wherein the valve seat has a first, sub-section and a second sub-section, 
HARTMANN does not teach and the valve receptacle (9) surrounds the valve seat in the first sub-section.
FISCHER teaches and the valve receptacle (18) surrounds the valve seat in the first sub-section.


Regarding Claim 16, HARTMANN as modified teaches wherein the valve receptacle engages with the interference fit with the inner lateral surface of the tensioning piston, and the plastic or metallic, non-hardened material permits an increased tolerance between an outside surface of the valve receptacle and the inner lateral surface of the tensioning piston in comparison to an interference fit between two hardened surfaces.
	Where the claimed and prior art products are identical or substantially identical in structure, claimed properties are presumed to be inherent (MPEP 2112.01).


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654